DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species 1, claims 1-9, in the reply filed on October 6, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes the simultaneous examination will not present an undue burden.  This is not found persuasive because the Examiner would not only have to search for structure, but the method of manufacture which would encompass deposition, curing/annealing, cleaning processes, etc..  The Examiner also notes that the device and method of manufacturing a device are two separate inventions.  The MPEP states that there can be only one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 10-26 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2014/0284564 A1) in view of Xu et al. (Xu) (US 10,283,565 B1).
	In regards to claim 1, KIM (Figs. 1-5 and associated text) discloses a display device (Figs. 1-5 as a whole) comprising: a substrate (item 100); a gate line (item 181) disposed on the substrate (item 100); a transistor (items Qs, Qd) including a part of the gate line (item 181); and a light-emitting element (items 200, LD) connected to the transistor (items Qs, Qd), wherein the gate line (item 181) includes: a first layer including aluminum or an aluminum alloy; a second layer including titanium nitride; and a third layer including metallic titanium nitride (paragraph 75, multi-layer structure), but does not specifically disclose wherein an N/Ti molar ratio of the metallic titanium nitride is in a range from about 0.2 to about 0.75. 
	Xu (col. 10, lines 38-48) discloses titanium rich TiN where the atomic percent of titanium is 70-90%, and nitrogen rich TiN, where the atomic percent of nitrogen is 30 to 50%.  The Examiner notes that in this instance, the N/Ti molar ratio of the titanium rich TiN (metallic titanium nitride) would fall within the claimed range of 0.2 to 0.75.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KIM with the teachings of Xu for the purpose of work function and conductivity.
In regard to claim 2, Kim does not specifically disclose wherein an N/Ti molar ratio of the titanium nitride of the second layer is in a range from about 0.8 to about 1.2. 
	Xu (col. 10, lines 38-48) discloses titanium rich TiN where the atomic percent of titanium is 70-90%, and nitrogen rich TiN, where the atomic percent of nitrogen is 30 to 50%.  The Examiner notes that in this instance, the N/Ti molar ratio of the nitrogen rich TiN (metallic titanium nitride (titanium nitride) would fall within the claimed range of 0.8 to about 1.2.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of KIM with the teachings of Xu for the purpose of work function and conductivity.
	In regards to claim 3, KIM (paragraph 75, Figs. 1-5 and associated text) discloses wherein the aluminum alloy of the first layer includes at least one among Ni, La, Nd, and Ge. 
	In regards to claim 4, KIM as modified by Xu does not specifically disclose wherein a content of a material except for aluminum in the aluminum alloy is 1 mol % or less. Examiner notes that stoichiometric AlNx of Kim could be modified as such is so desired by those of ordinary skill.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a material except for aluminum in the aluminum alloy to be 1 mol % or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 5, KIM as modified by Xu does not specifically disclose wherein a thickness of the second layer is in a range from about 50 .ANG. to about 400 .ANG.. 
	In regards to claim 6, KIM as modified by Xu does not specifically disclose wherein a thickness of the third layer is in a range from about 200 .ANG. to about 1200 .ANG.. 
	However, the applicant has not established the critical nature of a thickness of the second layer being in a range from about 50 .ANG. to about 400 .ANG. and a thickness of the third layer being in a range from about 200 .ANG. to about 1200 .ANG..  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice and work function.
	In regards to claim 7, KIM (paragraph 75, Figs. 1-5 and associated text) discloses wherein the first layer (first layer of item 181) is closer to the substrate than the third layer (third layer of item 181).  The Examiner notes the multilayer structure of item 181 could be modified as such.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to have the first layer is closer to the substrate than the third layer, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  
	In regards to claim 8, KIM (paragraph 75, Figs. 1-5 and associated text) as modified by the Xu discloses wherein a content of titanium included in the third layer is larger than a content of titanium included in the second layer. 
	In regards to claim 9, KIM (paragraph 75, Figs. 1-5 and associated text) discloses wherein the gate line does not include a layer made of titanium alone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 12, 2021